


116 S605 IS: Child Care Workforce and Facilities Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 605
IN THE SENATE OF THE UNITED STATES

February 28, 2019
Ms. Klobuchar (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To assist States in carrying out projects to expand the child care workforce and child care facilities in the States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Care Workforce and Facilities Act of 2019.  2.Child care workforce and facilities grants (a)DefinitionsIn this Act: 
(1)Child care and development block grant act of 1990 definitionsThe terms eligible child care provider, Indian tribe, tribal organization and State have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).  (2)Child care desertThe term child care desert means— 
(A)an area— (i)within a census tract; and 
(ii)in which the number of children who are under age 5 (as determined using the most recent American Community Survey 1-year Estimates, as published by the Bureau of the Census) is more than 3 times the number of slots provided by child care providers who are licensed or registered by the State involved; or  (B)a community that the State or tribal entity involved determines has a low supply of quality, affordable child care. 
(3)Family child care providerThe term family child care provider means such a provider that is described in paragraph (6)(A) of section 658P of the Child Care and Development Block Grant Act of 1990.  (4)Licensed family child care homeThe term licensed family child care home means a facility of a family child care provider. 
(5)Portable credential; stackable credentialThe terms portable and stackable, used with respect to a credential, have the meanings given the terms in the guidance document entitled Training and Employment Guidance Letter No. 15–10, issued by the Assistant Secretary for Employment and Training of the Department of Labor on December 15, 2010.  (6)Postsecondary educational institutionThe term postsecondary educational institution means an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(7)SecretaryThe term Secretary means the Secretary of Health and Human Services, after consultation with the Secretary of Education and the Secretary of Labor.  (8)Tribal areaThe term tribal area means a reservation or other area that is served by a tribal entity. 
(9)Tribal entityThe term tribal entity means in Indian tribe or tribal organization.  (b)Grants to states and tribal entities (1)Grants (A)In generalThe Secretary shall make grants to States and tribal entities on a competitive basis under subparagraph (B) to pay for the Federal share of the cost of carrying out projects described in this Act, in order to increase access to quality child care, by eligible child care providers, in the States and tribal areas. 
(B)Types of grantsIn making those grants, the Secretary may make— (i)a child care workforce grant for a State or tribal project to develop and expand the workforce of eligible child care providers in child care deserts in the State or tribal area; or 
(ii)a child care facility grant for a State or tribal project through which a State or tribal entity may use or disburse the grant funds, including by making loans, for the construction, expansion, or renovation of facilities of eligible child care providers, including licensed family child care homes of family child care providers (including combinations of such providers) who are eligible child care providers, in child care deserts in the State or tribal area.  (C)Period of grantsThe Secretary shall make a grant under this paragraph for a period of not more than 5 years. 
(2)ApplicationTo be eligible to receive a grant under this subsection, a State or tribal entity shall submit an application to the Secretary for a project described in paragraph (1) at such time, in such manner, and containing a plan that contains such information related to the project as the Secretary may reasonably require, including— (A)information identifying the lead State agency that will administer the grant as determined by the Governor of the State, including whether the lead agency will be different from the lead agency referred to in section 658D of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b), or corresponding information for a lead tribal agency in the case of a tribal area; 
(B)in the case of a child care workforce grant— (i)information specifying how the project carried out under the grant will increase the number of individuals attaining stackable and portable credentials in child care or early childhood education; 
(ii)information describing how the State or tribal agency will emphasize the provision of— (I)outreach to individuals who do not have degrees from postsecondary educational institutions, regarding career pathways to careers in child care or early childhood education; and 
(II)outreach to individuals who seek a career working with children, but who have not completed the requirements for, or cannot afford to obtain, a degree from a postsecondary educational institution in education, child care, or early childhood education;  (iii)information describing how the project will provide assistance, including assistance described in paragraph (3)(A), to individuals— 
(I)who are pursuing or with such project assistance would pursue secondary education, postsecondary education, or training, that leads to a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation Opportunity Act (29 U.S.C. 3102)), and that is eligible for support under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), to enable the individuals to successfully complete the education or training involved; or  (II)who are pursuing or with such project assistance would pursue secondary education, postsecondary education, or training, that meets such requirements as the State or tribal entity shall specify, even if the education or training does not lead to credit toward such a recognized postsecondary credential or a degree from a postsecondary educational institution; 
(iv)information describing how the project will— (I)increase the availability of quality child care provided by eligible child care providers in child care deserts (referred to in this clause as target child care) in the State or tribal area; 
(II)address the affordability of target child care; and  (III)address the provision of target child care during nontraditional hours; 
(v)information describing how the project will increase access to quality child care provided by eligible child care providers in centers or other child care facilities;  (vi)information describing how the project will enhance retention or compensation of eligible child care providers; and 
(vii)a description of how the State agency or tribal entity will— (I)coordinate activities carried out under the child care workforce grant with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to support education and training described in clause (iii)(I); 
(II)leverage funds provided under the Acts specified in subclause (I) to support that education and training; and  (III)utilize, and encourage individual participants in projects supported under this subsection to utilize, available Federal and State financial assistance, including assistance available under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), education assistance benefits available to veterans, and Federal Pell Grants available under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), prior to using assistance made available under this Act; and 
(C)in the case of a child care facility grant— (i)information, with respect to the child care facility project involved, described in clause (v) of subparagraph (B); 
(ii)information on how the State or tribal entity will use the grant funds to expand the supply of family child care providers (including combinations of such providers); and  (iii)information describing how the project will— 
(I)directly and indirectly, increase the availability of quality child care provided by eligible child care providers in child care deserts (referred to in this clause as target child care) in the State or tribal area, including through the construction, expansion, or renovation of child care facilities, including center-based child care facilities and licensed family child care homes;  (II)address the affordability of target child care; and 
(III)address the provision of target child care during nontraditional hours.  (3)Use of funds (A)Child care workforce grantsA State or tribal entity that receives a child care workforce grant under paragraph (1)(B)(i) may use the funds made available through the grant to support programs that assist individuals in obtaining the education or training described in paragraph (2)(B)(iii)(I), or education or training described in paragraph (2)(B)(iii)(II), including using the funds to defray any of the following costs of related instruction: 
(i)Tuition and fees.  (ii)Cost of textbooks, equipment, curriculum development, and other required educational materials. 
(iii)Cost of creating or expanding capacity for statewide, regional, or local child care resource and referral organizations, or similar entities, to conduct outreach, technical assistance, or State-recognized and credentialed training.  (iv)Cost of any other item or service determined by the State or tribal entity to be necessary. 
(B)Child care facility grantsA State or tribal entity that receives a child care facility grant under paragraph (1)(B)(ii) may use the funds made available through the grant to increase the availability of quality child care as described in paragraph (2)(C)(iii)(I) by constructing, expanding, or renovating child care facilities, including using the funds to defray any of the following costs: (i)Cost of equipment or materials. 
(ii)Cost of construction, expansion, or renovation.  (iii)Cost of any other item or service determined by the State or tribal entity to be necessary. 
(4)Administrative costsThe State or tribal entity that receives a grant under paragraph (1) may use not more than 10 percent of the grant funds for administrative costs relating to carrying out a project described in paragraph (1).  (c)Federal share (1)In generalThe Federal share of the cost described in subsection (b)(1) shall be 50 percent. 
(2)Non-federal shareThe State or tribal entity may make the non-Federal share available— (A)in cash or in-kind, fairly evaluated, including plant, equipment, or services; and 
(B)directly or through donations from public or private entities (other than recipients of assistance from a State or tribal entity under this section).  (d)Evaluation and report (1)EvaluationThe Secretary shall conduct an evaluation of the activities carried out under the grants, which shall include an analysis of— 
(A)with respect to the child care workforce grants— (i)the characteristics of the individuals benefiting from the grants; 
(ii)the progress of such individuals in attaining stackable, portable credentials; and  (iii)the progress the States and tribal entities have achieved through the grants in enhancing retention and compensation of eligible child care providers; 
(B)with respect to the child care facilities grants, the number and location of facilities benefiting from the grants; and  (C)the overall impact of the grants made under this section on the number and concentration of child care deserts across the Nation. 
(2)ReportNot later than 2 years after the end of the grant period of the first child care workforce or child care facility grant the Secretary makes under subsection (b)(1), the Secretary shall submit a report to Congress that contains the findings of the evaluation.  (e)Policy of the united statesIt is the policy of the United States that funds made available to a State or tribal entity under this section should be used to supplement and not supplant other funds available under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and other Federal and State funds available to the State or tribal entity to support programs to develop or expand the child care workforce or to construct, expand, or renovate child care facilities. 
3.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act a total of $100,000,000 for fiscal years 2020 through 2026.  